       Case 5:19-cv-04028-HLT-ADM Document 2 Filed 04/04/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 Jonathan Cole, Katie Sullivan, and               )
 Nathaniel Faflick,                               )
                                                  )
        Plaintiffs,                               )
                                                  )
                                                  )
                                                  )
 vs.                                              )          Case No. 5:19-cv-04028
                                                  )
                                                  )
                                                  )
 Duane Goossen, in his official capacity          )
 as Secretary of Administration; Tom              )
 Day, in his official capacity as                 )
 Legislative Administrative Services              )
 Director; and                                    )
 Sherman Jones, Superintendent                    )
 of Kansas Highway Patrol,                        )
                                                  )
         Defendants.                              )

              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       For the reasons stated in Plaintiffs’ accompanying Memorandum in Support of Plaintiffs’

Motion for Preliminary Injunction, Plaintiffs seek a preliminary injunction to prevent the further

enforcement of Defendants’ policies and practices that suppress free expression at the Kansas

Statehouse. In particular, Plaintiffs move to enjoin enforcement of K.A.R. 1-49-10, which

requires individual and small groups to obtain a permit in order to assemble at the Statehouse.

Plaintiffs also seek a preliminary injunction to prevent further enforcement of the following

provisions of the “Policy for Usage of the Statehouse and Capitol Complex”: (1) Rule 2(a)(i),

requiring permit applications be submitted ten businesses days in advance of a Statehouse event;

(2) Rule 2 (e)(i), which provides the Secretary of Administration with ultimate and standardless
       Case 5:19-cv-04028-HLT-ADM Document 2 Filed 04/04/19 Page 2 of 3




authority to approve or deny a permit application; (3) Rule 3(i)(ii), which requires a legislative

sponsor to obtain a permit for a protest at the Statehouse; and (4) Rule 3(h)(xxii), which imposes

a categorical ban on signs inside the Capitol Complex. Finally, Plaintiffs seek to enjoin

Defendants’ policy of permitting Capitol Police to categorically ban individuals from the

Statehouse, codified as K.A.R. 1-49-9.

       Plaintiffs Jonathan Cole, Katie Sullivan, and Nathaniel Faflick are student activists wish

to engage in small, non-disruptive protests at the Kansas Statehouse. However, Defendants’ rules

prohibit them from exercising their First Amendment rights to assemble and protest.

       By requiring Plaintiffs to obtain a permit for meetings and demonstrations involving only

three people inside the Statehouse and anywhere on the grounds, Defendants impose an

unnecessary and impermissible prior restraint on political expression at the core of First

Amendment protection. Moreover, Defendants’ blanket prohibition on signs is not narrowly

tailored to serve any significant government interest. Finally, the standardless policy permitting

Capitol Police to impose indefinite premises bans on members of the public for Statehouse policy

violations, regardless of the severity of the violation, is vague, overbroad, and unconstitutionally

suppresses core petitioning activities protected under the First Amendment without due process of

law. Each of these infirmities render the Statehouse regulations and policies facially invalid.

        Plaintiffs have demonstrated in their memorandum of law that they are substantially

likely to prevail on the merits; Plaintiffs will suffer irreparable harm absent an injunction; the

harm to Plaintiffs and members of the public wishing to assemble at the Statehouse outweighs

any conceivable harm to the state; and the public interest supports the issuance of a preliminary

injunction.
       Case 5:19-cv-04028-HLT-ADM Document 2 Filed 04/04/19 Page 3 of 3




        Accordingly, this Court should grant Plaintiff’s motion for a preliminary injunction

prohibiting Defendant from enforcing the Act with respect to all individuals seeking to assemble

at the Kansas Statehouse.




                                                            Respectfully submitted,

                                                            /s/ Lauren Bonds _______________
                                                            Lauren Bonds, KS No. 27807
                                                            Zal Kotval Shroff, KS No. 28013
                                                            ACLU Foundation of Kansas
                                                            6701 W. 64th Street, Ste. 210
                                                            Overland Park, KS 66202
                                                            Phone: (913) 490-4100
                                                            Fax: (913) 490-4119
                                                            lbonds@aclukansas.org
                                                            zshroff@aclukansas.org

                                                             ATTORNEYS FOR PLAINTIFFS




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 4th day of April, 2019, which will send a notice of

electronic filing to all attorneys of record.

                                                     /s/ Lauren Bonds
                                                     Lauren Bonds
